Citation Nr: 1802626	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia, with gastroesophageal reflux disease (GERD).
 
2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis, prior to March 10, 2017, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2004 to June 2008. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In August 2012, the Board remanded the matter to afford the Veteran a Travel Board hearing.  In a June 2014 letter, the Veteran and his representative were notified that his requested Travel Board hearing had been scheduled for July 2014.  In a June 2014 letter, however, the Veteran indicated that she was unable to attend her hearing, and requested that the submitted evidence and evidence of record be forwarded to the Board for a decision.  Consequently, the original hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).

In October 2016, the Board remanded the matter for further evidentiary development.  While in remand status, in a May 2017 rating decision, the RO increased the rating for bilateral plantar fasciitis to 50 percent, effective March 10, 2017 (date of VA rating examination).  Although a higher rating has been granted, this issue remains in appellate status, as the maximum available benefit has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected hiatal hernia with GERD is manifested by subjective complaints of heartburn without pain, daily reflux and regurgitation.  Her disability has never been characterized by any medical professional as severe, nor is there objective evidence that the disability is manifested by considerable impairment of health.
 
2.  Prior to March 10, 2017, the Veteran's bilateral plantar fasciitis was manifested by subjective complaints of pain.  There was no objective evidence of painful motion, edema, instability, weakness, or tenderness to palpation bilaterally.  These manifestations produced no more than mild bilateral foot disability.
 
3.  Since March 10, 2017, the Veteran is in receipt of the maximum schedular rating for bilateral plantar fasciitis, and the established schedular criteria are adequate to describe the severity and symptoms of her disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hiatal hernia with GERD have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code 7346 (2017).
 
2.  Prior to March 10, 2017, the criteria for a compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.71a Diagnostic Code 5276 (2017).
 
3.  Since March 10, 2017, the criteria for a disability rating in excess of 50 percent for bilateral plantar fasciitis have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.71a Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Factual Background

In pertinent part, the Veteran's service treatment records indicate that in June 2005, an upper gastrointestinal study revealed a small hiatal hernia with no gastroesophageal reflux or ulceration within the hernia.  In July 2005, the Veteran received subsequent treatment for symptoms associated with hiatal hernia pain.  In July 2006, the Veteran reported painful feet symptoms.  The examiner determined a diagnosis of bilateral plantar fasciitis.  The Veteran was provided arch supports, and recommended for profile.  

In April 2008, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including hiatal hernia and bilateral plantar fasciitis disabilities.
 
In August 2008, the Veteran was afforded a VA medical examination.  She stated that she was diagnosed with hiatal hernia with reflux in service.  She reported symptoms of heartburn without pain, and reflux or regurgitation 1 to 2 times a day.  Her current treatment included Aciphex, with a poor response, as well as Tums and Rolaids, with a fair response.  She denied symptoms of dysphagia, epigastric pain, hematemesis, melena, nausea, vomiting, hospitalization, esophageal trauma, or esophageal neoplasm.  There were no effects to her job or occupation.  The examiner confirmed the diagnosis of hiatal hernia with GERD per clinical history, but no significant abnormalities were found on examination. 
 
At her August 2008 VA examination, the Veteran reported the onset of bilateral foot pain in 2005 while running.  She reported current symptoms of pain, aggravated by running, walking, and wearing flats.  The Veteran denied weakness, stiffness, swelling, heat, fatigability, and lack of endurances.  She reported redness in the arch/dorsum with resting, after putting her feet up.  Her current treatment included Motrin 800mg, and the use of arch inserts.  The Veteran reported functional limitations of walking less than 2.5 miles, and the inability to pass a physical test at her job. 
 
The examiner confirmed the diagnosis of bilateral plantar fasciitis, without any current arch pain upon examination.  X-rays revealed bilateral pes planus.  There was mild flattening with weight bearing.  Weight-bearing alignment of Achilles was normal.  Heels less than or equal to 5 degrees valgus compared with Achilles, mild pronation of the foot was correctable with active inversion (no pain).  There were no findings of callosities of the plantar surface of the feet, and no skin breakdown.  Mild hammertoes at the 3rd to 5th toes bilaterally.  The Veteran's gait was described as fairly normal, though somewhat short steps at times, with no impact on walking.  There was no uneven shoe wear, except traced increased wear posterolateral tips of flip-flops (symmetric).  The examination was negative for high arch, claw foot, and hallux valgus.  There was no painful motion, edema, instability, weakness, or tenderness to palpation bilaterally. 
 
In an August 2009 statement, the Veteran requested a reexamination of her service-connected hiatal hernia with GERD and bilateral planar fasciitis conditions.  She reported that hiatal hernia with GERD caused symptoms of nausea, heartburn, vomiting, and chest stiffness.  She stated that she experienced burning sensations in her chest and stomach.  She further asserted that those symptoms occurred when she was lying down.  The Veteran also reported bilateral plantar fasciitis symptoms of pain, stiffness, swelling, and numbness.  See also August 2010 Form 9.
 
The Veteran underwent a VA medical examination in March 2017.  She reported that her hiatal hernia with GERD had gotten worse.  She reported tightness in chest, and pain with burning sensation at the base of her ribs and stomach.  The Veteran reported taking Alka Seltzer to treat her symptoms.  Upon examination, the examiner noted symptoms of heartburn, reflux, and regurgitation.  There was no epigastric distress, dysphagia, pain, and no sleep disturbance caused by esophageal reflux.  The examination was negative for material weight loss, nausea, vomiting, hematemesis, melena with moderate anemia, and symptoms of impairment of health.  The Veteran's esophageal condition did not impact her ability to work.

At her March 2017 VA examination, the Veteran reported flare-ups of pain from ankles to the bottom of her feet.  The Veteran reported functional impairment of not being able to stand or walk for an extended period.  The examiner noted the diagnoses of bilateral plantar fasciitis and bilateral flat foot (pes planus).  There was pain on the use of feet, and pain accentuated on use of the feet.  There was no pain on manipulation of the feet, swelling, or calluses.  The Veteran's use of orthotics did not provide relief.  There was extreme tenderness of plantar surfaces on both feet, with no improvement by orthopedic shoes or appliances.  There was decreased longitudinal arch height of one or both on weight bearing of both feet.  There was no evidence of marked deformity, or marked pronation.  There was no weight-bearing line fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  

The examination was negative for inward bowing, marked inward displacement, and severe spasm of the Achilles tendon.  There was excess fatigability, pain on movement, pain on weight bearing, and disturbance of locomotion, interference with standing and sitting, and lack of endurance of both feet.  There was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet are used repeatedly over a period of time, manifested by the inability to do extended standing or walking due to pain.  X-ray results were negative. 


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
 
Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'" Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.
 
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).
 
The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Increased ratings for hiatal hernia, with GERD

The Veteran seeks a higher rating for her service-connected hiatal hernia, with GERD.  She contends that the ratings currently assigned do not reflect the severity of her disability
 
The Veteran's hiatal hernia with GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Rating Schedule provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.
 
Under Diagnostic Code 7346, a 10 percent evaluation is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.
    
Applying the facts in this case to the criteria set forth above, the Board finds that the criteria for a rating in excess of 10 percent have not been met for the Veteran's service-connected hiatal hernia with GERD.
 
In this case, the Veteran claims to experience symptoms such as heartburn, as well as daily regurgitation.  As discussed above, the Veteran has been shown to take medication, which she reports a fair response in treating of her symptoms.
 
The August 2008 and March 2017 VA examinations shows that the Veteran does not experience symptoms such as pyrosis, hematemesis, melena, anemia, or arm or shoulder pain.  Additionally, no medical professional has ever indicated that the Veteran's hiatal hernia with GERD is productive of considerable impairment of health.  Moreover, the Veteran has not exhibited weight loss as a result of her service-connected hiatal hernia with GERD.
 
For these reasons, the Board finds that the Veteran's disability is appropriately rated as 10 percent, given the specific rating criteria discussed above.  The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for hiatal hernia with GERD.  In reaching this decision, the Board considered assigning "staged" ratings but, as delineated above, a thorough review of all the evidence of record indicates that there are no distinctive periods where the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent.
 
The Board has considered applying an alternative diagnostic code for the Veteran's hiatal hernia with GERD, but can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate or advantageous to the Veteran.  Neither the Veteran nor her representative has argued otherwise.
 
The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of her service-connected hiatal hernia with GERD disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.
 
Therefore, the Board finds that an initial rating of 10 percent for hiatal hernia, with GERD most accurately contemplates the symptomatology and resulting impairment demonstrated in the evidence of record.  This is a case where the preponderance of the evidence is against the claim. 38 U.S.C. § 5107(b) (West 2017).


Increased ratings for bilateral plantar fasciitis

The Veteran seeks a higher rating for her service-connected bilateral plantar fasciitis.  She contends that the ratings currently assigned do not reflect the severity of her disability.
 
The Veteran's service-connected bilateral plantar fasciitis is rated noncompensable prior to March 10, 2017, and at a 50 percent disability rating thereafter.  Plantar fasciitis is rated for acquired flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  
 
Under Code 5276, for acquired flatfoot, a zero percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).
 
Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of an initial compensable rating for bilateral plantar fasciitis, prior to March 10, 2017, and in excess of 50 percent thereafter.  
 
As delineated in detail above, the examinations have shown that the Veteran does not exhibit the criteria to warrant a compensable rating under Diagnostic Code 5276 prior to March 10, 2017, or a rating in excess of 50 percent thereafter. 
 
On physical examination, the 2008 VA examiner found no objective evidence of painful motion, edema, instability, weakness, or tenderness to palpation bilaterally.  There was no evidence of abnormal weight bearing in the feet, and gait was within normal limits.  A 10 percent evaluation is not warranted, because although there was occasional pain on use of the feet, there was no objective evidence of weight-bearing line over or medial to the great toe and inward bowing of the tendon Achilles, or pain on manipulation and use of the feet.  
 
Therefore, the Board finds that the Veteran's bilateral plantar fasciitis is more appropriately classified as mild bilateral flatfoot and an initial compensable rating is thus not warranted under Diagnostic Code 5276 for the period prior to March 10, 2017.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.
  
For the period since March 10, 2017, the Veteran is currently in receipt of the maximum available 50 percent evaluation for her service-connected bilateral plantar fasciitis, based on findings of extreme tenderness of plantar surfaces on both feet, with no improvement by orthopedic shoes or appliances under Diagnostic Code 5276.  Higher ratings are not available under other provisions of the diagnostic code pertaining to the feet under 38 C.F.R. § 4.71a, to include Diagnostic Code 5284 for other foot injuries.  The Board finds that a separate rating would not be warranted under Diagnostic Code 5284 for a moderate to severe foot injury, where the diagnostic code would consider the same symptoms encompassed by the Veteran's current rating under Diagnostic Code 5276 for a severe to pronounced plantar fasciitis.  As set forth in detail above, the March 2017 VA examination shows that the Veteran does not have evidence of weak foot, claw foot, metatarslagia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones to warrant a separate rating under other provisions of the diagnostic code.
 
While the Veteran's foot disability is currently shown to be pronounced in degree, a March 2017 VA examination shows that functioning in the feet was not so diminished that amputation with prosthesis would equally serve the Veteran.  Thus, a rating based on loss of use of the foot under Diagnostic Code 5167 is not warranted.  For these reasons, the Board finds that since March 10, 2017, a rating in excess of 50 percent is not warranted for bilateral plantar fasciitis.  
 
The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of her service-connected bilateral plantar fasciitis disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.
 
In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that an initial compensable rating for bilateral plantar fasciitis prior to March 10, 2017, and in excess of 50 percent thereafter, is not warranted.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49

 
ORDER

Entitlement to an initial compensable rating in excess of 10 percent for hiatal hernia, with GERD is denied.
 
Entitlement to an initial compensable rating for bilateral plantar fasciitis, prior to March 10, 2017, and in excess of 50 percent thereafter is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


